FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                        March 20, 2015

Ms. Judith Lee Ramsey                            Mr. Joseph R. Larsen
Chief, General Litigation Section                Sedgwick LLP
City of Houston Legal Department                 1200 Smith Street, Suite 1600
P.O. Box 368                                     Houston, TX 77002
Houston, TX 77001-0368                           * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

RE:    Case Number: 14-0015
       Court of Appeals Number: 01-12-00050-CV
       Trial Court Number: 0875633

Style: RANDALL KALLINEN AND PAUL KUBOSH
       v.
       THE CITY OF HOUSTON

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Ms. Karen L. Watkins (DELIVERED VIA E-MAIL)
        Mr. Christopher Prine (DELIVERED VIA E-MAIL)
        Ms. Kimberly L. Fuchs (DELIVERED VIA E-MAIL)
        Mr. Hiren Patel (DELIVERED VIA E-MAIL)
        Mr. Chris Daniel (DELIVERED VIA E-MAIL)
        Mr. Paul C. Watler (DELIVERED VIA E-MAIL)
        Anuj Arun Shah